Day, J.
This action was brought to recover damages from the Paxton Memorial Hospital alleged to have been sustained by reason of a burn caused by the negligent placing of a hot water bottle on the person of the plaintiff. At the close of all the testimony, the trial court directed the jury to return a verdict in favor of the defendant.
It appears from the record that the plaintiff paid the defendant for the services rendered; that the hospital was not organized for profit; that no dividends were to be paid upon the stock; and that no benefits out of the funds were to accrue on account of membership. The articles of incorporation provided that “the only persons who shall receive any remuneration out of its funds shall be managers, employees, nurses, superintendents, teachers and those who actually render full service thereforthat any surplus accumulated beyond its needs was to be paid over to other Nebraska charities.
This case seems to come within the rule announced in Duncan v. Nebraska Sanitarium & Benevolent Ass’n, 92 Neb. 162, which was later discussed in Marble v. Nicholas
*861Senn Hospital Ass’n, 102 Neb. 343, and in Malcolm v. Evangelical Lutheran Hospital Ass’n, 107 Neb. 101. These later cases did not depart from the rule that “a charitable institution conducting a hospital solely for philanthropic and benevolent purposes is not liable to inmates for the negligence of nurses.” Duncan v. Nebraska Sanitarium & Benevolent Ass’n, 92 Neb. 162. The overwhelming weight of authority supports this rule of law, although there is great disagreement upon the reason for the rule. It does not seem necessary to again discuss the reason for the rule or the conflicting theories. It has been so exhaustively discussed by courts, text-writers and annotators that we forego the opportunity to enter this inviting field of theoretical discussion. Applying the rule to the case at bar, the trial court did not err in directing a verdict in favor of defendants. Judgment
Affirmed.